 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1




 
RESTRUCTURING AGREEMENT


 


This RESTRUCTURING AGREEMENT (this “Agreement”) dated as of May 28, 2015 (the
“Effective Date”) to the Original Series A Warrants, the Original Series B
Warrants and the Original Series C Warrants (as each term is defined below) is
entered into by TapImmune Inc., a Nevada corporation (the “Company”), and
[----------](the “Holder”) of the Original Series A Warrants, the Original
Series B Warrants and the Original Series C Warrants.
 


Recitals
 


WHEREAS, the Company issued (i) Series A Warrants to purchase Common Stock (the
"Original Series A Warrants") to the Holder on January 13, 2015, (ii) Series B
Warrants to purchase Common Stock (the "Original Series B Warrants") and (iii)
Series C Warrants to purchase Common Stock (the "Original Series C Warrants",
and together with the Original Series A Warrants and Original Series B Warrants,
the "Original Warrants") pursuant to that certain Securities Purchase Agreement
(the "Securities Purchase Agreement") dated as of January 12, 2015 by and among
the Company and investors party thereto, including the Holder.
 


WHEREAS, the parties are having a dispute (the "Dispute") as to whether the
issuance by the Company of shares of the Company's Common Stock and five series
of warrants to Eastern Capital Limited on or around March 9, 2015 (the "Eastern
Transaction") triggered an adjustment to the exercise price in the Original
Series A Warrants;


WHEREAS, in settlement of the above Dispute, the parties desire that the
Original Warrants be amended as set forth in this Agreement; and


NOW,  THEREFORE,  in  consideration  of  the  foregoing,  and  of  the  mutual  representations,
warranties, covenants, and agreements herein contained, the parties hereto agree
as follows:
 


Agreement
 


 
Section 1. Defined Terms.  Unless otherwise indicated herein, all terms which
are capitalized but are not otherwise defined herein shall have the meaning
ascribed to them in the Original Warrants.
 


Section 2.                      Amendments to Original Warrants.


 
(a)
Original Series A Warrant.



 
(i)
Section 1(a) of the Original Series A Warrants is hereby amended to delete the
reference to "$1.50" and replace such reference with "$0.10".



 
(ii)
The first sentence of the first paragraph of the Original Series A Warrants is
hereby amended and restated in its entirety as follows:



Taplmmune Inc., a Nevada corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [------------------], the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after November
28, 2015 but not after 11:59 p.m., New York time, on the Expiration Date (as
defined below), [--------] (subject to adjustment as provided herein) fully paid
and non-assessable shares of Common Stock (as defined below) (the "Warrant
Shares").


 
 

--------------------------------------------------------------------------------

 




 

 
(iii)
Section 16(j) of the Original Series A Warrants is hereby amended to add the
following language to the end of the definition of "Excluded Issuance": "; (iv)
the issuance of up to 1,000,000 shares of Common Stock in the aggregate to one
or more investor relations firms or consultants, as the case may be, as full or
partial payment to such firms or consultants for services rendered or to be
rendered to the Company in any twelve-month period beginning on the date of this
Agreement, provided that such shares are not registered and do not have
registration rights of any kind, and further provided, that no more than 300,000
shares of Common Stock in the aggregate may be given directly or indirectly to
any one such firm or consultant; (v) the reserve and issuance of an additional
2,500,000 options pursuant to the Company’s Omnibus Stock Option Plan, which
shall be amended promptly, if necessary, and any additional options that may be
reserved or issued on a pro-rata basis as a result of the exercise of this
Series A Warrant or any other Warrant originally issued to the Holder."

 
 
(b)
Original Series B Warrant



 
(i)
Section 1(a) of the Original Series B Warrants is hereby amended to delete the
reference to "$0.40" and replace such reference with "$0.20".



 
(ii)
The first sentence of the first paragraph of the Original Series B Warrants is
hereby amended and restated in its entirety as follows:



Taplmmune Inc., a Nevada corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [------------------], the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after the
Issuance Date but not after 11 :59 p.m., New York time, on the Expiration Date
(as defined below), [--------] (subject to adjustment as provided herein) fully
paid and non-assessable shares of Common Stock (as defined below) (the "Warrant
Shares").
 

 
(iii)
Section 5 of the Original Series B Warrants is hereby amended and restated in
its entirety as follows:

 
 
 

--------------------------------------------------------------------------------

 




5           MANDATORY EXERCISE.  If at any time from and after the Issuance Date
(i) the VWAP of the Common Stock listed on the Principal Market equals or
exceeds $0.50 (subject to appropriate adjustments for stock splits, stock
dividends, recapitalizations, reorganizations, reclassifications, combinations,
reverse stock splits or other similar transactions after the Issuance Date) for
not less than ten (10) consecutive Trading Days (the "Mandatory Exercise
Measuring Period") and (ii) no Equity Conditions Failure (as defined below) has
occurred (unless the Holder has waived such Equity Conditions Failure) as of
such date (clauses (i) and (ii), the "Mandatory Exercise Conditions"), then the
Company shall have the right to require the Holder to exercise all or any
portion of this Warrant still unexercised for a cash exercise, as designated in
the Mandatory Exercise Notice on the Mandatory Exercise Date (each as defined
below) into fully paid, validly issued and nonassessable shares of Common Stock
in accordance with Section 1 hereof at the Exercise Price as of the Mandatory
Exercise Date (as defined below) (a "Mandatory Exercise").  The Company may
exercise its right to require exercise under this Section 5 by delivering within
not more than two (2) Trading Days following the end of such Mandatory Exercise
Measuring Period a written notice thereof by facsimile and electronic mail to
the Holder (the "Mandatory Exercise Notice" and the date that the Holder
received such notice is referred to as the "Mandatory Exercise Notice
Date").  The Mandatory Exercise Notice shall be irrevocable.  The Mandatory
Exercise Notice shall (x) state (I) the Trading Day on which the Mandatory
Exercise shall occur, which shall be the third Trading Day following the
Mandatory Exercise Notice Date (the "Mandatory Exercise Date") and (II) the
aggregate number of Warrants which the Company has elected to be subject to such
Mandatory Exercise from the Holder (the "Mandatory Exercise Amount") pursuant to
this Section 5 and (y) certify that the Mandatory Exercise Conditions have been
satisfied.  The Mandatory Exercise thereunder may only occur on the Mandatory
Exercise Date if there is no Equity Conditions Failure (unless the Holder has
waived such Equity Conditions Failure) during the ten (10) consecutive Trading
Day period that occurs immediately prior to the Mandatory Exercise Date (the
"Mandatory Exercise Bring-Down Conditions").  The Company shall deliver to the
Holder a notice no later than 10:00 a.m., New York Time, on the Mandatory
Exercise Date (the "Bring-Down Notice"), which notice shall certify whether or
not the Mandatory Exercise Bring-Down Conditions have been satisfied.  If the
Mandatory Exercise Bring-Down Conditions have not been satisfied at such time
(and are not waived by the Holder), the Mandatory Exercise Notice will be null
and void, ab initio.  Notwithstanding anything to the contrary in this Section
5, until the Mandatory Exercise has occurred, the Mandatory Exercise Amount may
be exercised, in whole or in part, by the Holder into shares of Common Stock
pursuant to Section 1.  The Company covenants and agrees that it will honor all
Exercise Notices tendered from the time of delivery of the Mandatory Exercise
Notice until the Mandatory Exercise has occurred.  Unless otherwise indicated by
the Holder, all Warrants exercised by the Holder after the Mandatory Exercise
Notice Date shall reduce the Mandatory Exercise Amount of this Warrant required
to be exercised on the Mandatory Exercise Date.  Upon an Equity Conditions
Failure, the Holder may revoke any Exercise Notice delivered after the Mandatory
Exercise Notice is received by the Holder, and the Company, within one (1)
Business Day of such revocation, shall return the Aggregate Exercise Price
applicable to any such Exercise Notice(s) to the Holder by wire transfer of
immediately available funds and any Warrants so exercised shall be deemed
reinstated and returned to the Holders, if applicable.  Delivery of any shares
of Common Stock issuable pursuant to a Mandatory Exercise shall be made
electronically to the Holder's or its designee's balance account with DTC
through its Deposit / Withdrawal at Custodian system in accordance with the
provisions of Section 1 above.


 
 

--------------------------------------------------------------------------------

 




Notwithstanding anything to the contrary contained herein, if the Holder’s
obligation to exercise this Warrant upon a Mandatory Exercise would result in
the Holder exceeding the Maximum Percentage, the Holder shall still be required
to exercise the Warrants and pay the Exercise Price for all Warrant Shares
(without regard to the Maximum Percentage), but the Holder shall not be entitled
to receive any shares of Common Stock to the extent such shares of Common Stock
would result in the Holder exceeding the Maximum Percentage (the “Excess
Shares”) (or the beneficial ownership of, including voting rights with respect
to, any such Excess Shares) and any Excess Shares shall be held in abeyance for
the benefit of the Holder until such time, if ever, as its right thereto would
not result in the Holder exceeding the Maximum Percentage.


 
(iv)
The Original Series B Warrants are hereby amended by adding the following
definitions to Section 16:



"Equity Conditions" means each of the following conditions: (i) a registration
statement shall be effective and available for the issuance or resale of all
remaining Warrant Shares issuable upon exercise of this Warrant; (ii) the
Company shall have delivered all shares of Common Stock upon exercise of all
warrants previously exercised by the Holder, including under this Warrant, in
each case in accordance with the terms of the applicable warrants; (iii) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Principal Market or any other applicable Eligible Market;
(iv) the Holder shall not be in possession of any material, nonpublic
information received from the Company, any Subsidiary or any of their respective
agents or affiliates; and (v) the shares of Common Stock issuable pursuant the
event requiring the satisfaction of the Equity Conditions are duly authorized
and listed and eligible for trading without restriction on an Eligible Market.
For point of clarification, the non-delivery of shares of Common Stock as a
result of their designation as "Excess Shares" shall not constitute an Equity
Conditions Failure.


"Equity Conditions Failure" means that on any day during the period commencing
ten (10) Trading Days prior to the applicable date of determination through the
applicable date of determination, the Equity Conditions have not been satisfied
(or waived in writing by the Holder).


 
(c)
Original Series C Warrant



 
(i)
Section 1(a) of the Original Series C Warrants is hereby amended to delete the
reference to "$1.00" and replace such reference with "$0.50".





 
 

--------------------------------------------------------------------------------

 


 
(ii)
The first sentence of the first paragraph of the Original Series C Warrants is
hereby amended and restated in its entirety as follows:



Taplmmune Inc., a Nevada corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [------------------], the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after the
Issuance Date but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), [---------] (subject to adjustment as provided herein) fully
paid and non-assessable shares of Common Stock (as defined below) (the "Warrant
Shares").
 

 
(iii)
Section 5 of the Original Series C Warrants is hereby amended and restated in
its entirety as follows:

 
5           MANDATORY EXERCISE.  If at any time from and after the Issuance Date
(i) the VWAP of the Common Stock listed on the Principal Market equals or
exceeds $1.00 (subject to appropriate adjustments for stock splits, stock
dividends, recapitalizations, reorganizations, reclassifications, combinations,
reverse stock splits or other similar transactions after the Issuance Date) for
not less than ten (10) consecutive Trading Days (the "Mandatory Exercise
Measuring Period") and (ii) no Equity Conditions Failure (as defined below) has
occurred (unless the Holder has waived such Equity Conditions Failure) as of
such date (clauses (i) and (ii), the "Mandatory Exercise Conditions"), then the
Company shall have the right to require the Holder to exercise all or any
portion of this Warrant still unexercised for a cash exercise, as designated in
the Mandatory Exercise Notice on the Mandatory Exercise Date (each as defined
below) into fully paid, validly issued and nonassessable shares of Common Stock
in accordance with Section 1 hereof at the Exercise Price as of the Mandatory
Exercise Date (as defined below) (a "Mandatory Exercise").  The Company may
exercise its right to require exercise under this Section 5 by delivering within
not more than two (2) Trading Days following the end of such Mandatory Exercise
Measuring Period a written notice thereof by facsimile and electronic mail to
the Holder (the "Mandatory Exercise Notice" and the date that the Holder
received such notice is referred to as the "Mandatory Exercise Notice
Date").  The Mandatory Exercise Notice shall be irrevocable.  The Mandatory
Exercise Notice shall (x) state (I) the Trading Day on which the Mandatory
Exercise shall occur, which shall be the third Trading Day following the
Mandatory Exercise Notice Date (the "Mandatory Exercise Date") and (II) the
aggregate number of Warrants which the Company has elected to be subject to such
Mandatory Exercise from the Holder (the "Mandatory Exercise Amount") pursuant to
this Section 5 and (y) certify that the Mandatory Exercise Conditions have been
satisfied.  The Mandatory Exercise thereunder may only occur on the Mandatory
Exercise Date if there is no Equity Conditions Failure (unless the Holder has
waived such Equity Conditions Failure) during the ten (10) consecutive Trading
Day period that occurs immediately prior to the Mandatory Exercise Date (the
"Mandatory Exercise Bring-Down Conditions").


 
 

--------------------------------------------------------------------------------

 


The Company shall deliver to the Holder a notice no later than 10:00 a.m., New
York Time, on the Mandatory Exercise Date (the "Bring-Down Notice"), which
notice shall certify whether or not the Mandatory Exercise Bring-Down Conditions
have been satisfied.  If the Mandatory Exercise Bring-Down Conditions have not
been satisfied at such time (and are not waived by the Holder), the Mandatory
Exercise Notice will be null and void, ab initio.    Notwithstanding anything to
the contrary in this Section 5, until the Mandatory Exercise has occurred, the
Mandatory Exercise Amount may be exercised, in whole or in part, by the Holder
into shares of Common Stock pursuant to Section 1.  The Company covenants and
agrees that it will honor all Exercise Notices tendered from the time of
delivery of the Mandatory Exercise Notice until the Mandatory Exercise has
occurred.  Unless otherwise indicated by the Holder, all Warrants exercised by
the Holder after the Mandatory Exercise Notice Date shall reduce the Mandatory
Exercise Amount of this Warrant required to be exercised on the Mandatory
Exercise Date.  Upon an Equity Conditions Failure, the Holder may revoke any
Exercise Notice delivered after the Mandatory Exercise Notice is received by the
Holder, and the Company, within one (1) Business Day of such revocation, shall
return the Aggregate Exercise Price applicable to any such Exercise Notice(s) to
the Holder by wire transfer of immediately available funds and any Warrants so
exercised shall be deemed reinstated and returned to the Holders, if
applicable.  Delivery of any shares of Common Stock issuable pursuant to a
Mandatory Exercise shall be made electronically to the Holder's or its
designee's balance account with DTC through its Deposit / Withdrawal at
Custodian system in accordance with the provisions of Section 1 above.


Notwithstanding anything to the contrary contained herein, if the Holder’s
obligation to exercise this Warrant upon a Mandatory Exercise would result in
the Holder exceeding the Maximum Percentage, the Holder shall still be required
to exercise the Warrants and pay the Exercise Price for all Warrant Shares
(without regard to the Maximum Percentage), but the Holder shall not be entitled
to receive any shares of Common Stock to the extent such shares of Common Stock
would result in the Holder exceeding the Maximum Percentage (the “Excess
Shares”) (or the beneficial ownership of, including voting rights with respect
to, any such Excess Shares) and any Excess Shares shall be held in abeyance for
the benefit of the Holder until such time, if ever, as its right thereto would
not result in the Holder exceeding the Maximum Percentage.


 
(v)
The Original Series C Warrants are hereby amended by adding the following
definitions to Section 16:



"Equity Conditions" means each of the following conditions: (i) a registration
statement shall be effective and available for the issuance or resale of all
remaining Warrant Shares issuable upon exercise of this Warrant; (ii) the
Company shall have delivered all shares of Common Stock upon exercise of all
warrants previously exercised by the Holder, including under this Warrant, in
each case in accordance with the terms of the applicable warrants; (iii) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Principal Market or any other applicable Eligible Market;
(iv) the Holder shall not be in possession of any material, nonpublic
information received from the Company, any Subsidiary or any of their respective
agents or affiliates; and (v) the shares of Common Stock issuable pursuant the
event requiring the satisfaction of the Equity Conditions are duly authorized
and listed and eligible for trading without restriction on an Eligible Market.
For point of clarification, the non-delivery of shares of Common Stock as a
result of their designation as "Excess Shares" shall not constitute an Equity
Conditions Failure.




 
 

--------------------------------------------------------------------------------

 


"Equity Conditions Failure" means that on any day during the period commencing
ten (10) Trading Days prior to the applicable date of determination through the
applicable date of determination, the Equity Conditions have not been satisfied
(or waived in writing by the Holder).
 
 
Section 3.  Eastern Transaction.  In consideration for the Company's execution
of this Agreement, the Holder hereby acknowledges and agrees that,
notwithstanding the provisions of the Original Series A Warrants (i) the Eastern
Transaction and any adjustments to the exercise price or additional issuances of
Series A-1, B-1 and C-1 Warrants issued to Eastern, respectively, as
contemplated in a restructure agreement on materially the same terms as this
Agreement (“Eastern Restructure Agreement”), shall be deemed to be an "Excluded
Issuance" (as defined in the Original Series A Warrants), (ii) the Eastern
Transaction and the Eastern Restructure Agreement shall not be deemed to be a
"Dilutive Issuance" (as defined in the Original Series A Warrants) and (iii) no
adjustment to the Exercise Price under the Original Series A Warrants shall be
deemed to have occurred, at any time from and after the Original Issuance Date
(as defined below), solely as a result of the Eastern Transaction or the Eastern
Restructure Agreement.  The parties acknowledge and agree that by entering into
this Agreement that they have fully and finally settled the Dispute, including
all claims or potential claims for costs and expenses incurred in connection
with the Dispute.


Section 4.  Ratifications; Inconsistent Provisions; Tacking.  Except as
otherwise expressly provided herein, each Original Warrant, is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Date, all references in an
Original Warrant to “this Warrant”, “hereto”, “hereof”, “hereunder” or words of
like import referring to an Original Warrant shall mean such Original Warrant as
amended by this Agreement.  In addition, all references to an Original Warrant
in any other warrant issued by the Company pursuant to the Securities Purchase
Agreement shall instead refer to such Original Warrant as amended by this
Agreement. Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of an Original Warrant and
this Agreement, the provisions of this Agreement shall control and be
binding.  The parties hereto acknowledge and agree that, notwithstanding this
Agreement, the issuance date of each Original Warrant, as amended hereby, shall
be deemed to be January 13, 2015 (the “Original Issuance Date”), and that the
holding period of such Warrant by the Holder, for purposes of Rule 144, began on
the Original Issuance Date.  In addition, the parties acknowledge and agree
that, in accordance with Section 3(a)(9) of the Securities Act of 1933, as
amended, each Original Warrant, as amended hereby, shall take on the registered
characteristics of each such Original Warrant.  The Company agrees not to take
any position contrary to this Section 4.


Section 5.  Miscellaneous Provisions.


 
a.
Except as modified by this Agreement, the Original Warrants remain in full force
and effect as originally written.  This Agreement is governed by and construed
in accordance with the laws of the State of New York and is otherwise subject to
all provisions set forth in Section 12 of the Original Warrants.



 
b.
No later than one Business Day following the Effective Date, the Company shall
reimburse the Holder or its designee(s) for $30,000 of costs and expenses
incurred in connection with the transactions contemplated by this Agreement and
in connection with the Dispute by wire transfer of immediately available funds
in accordance with wire transfer instructions provided by the Holder.  The
Company shall bear its own costs and expenses in connection with the
transactions contemplated by this Agreement and in connection with the Dispute.



 
 

--------------------------------------------------------------------------------

 




 
c.
On or before 8:30 a.m. (New York City time) on the Fourth Trading Day
immediately following date of this Agreement, the Company shall issue a press
release announcing this Agreement along with a Current Report on Form 8-K with
the Securities and Exchange Commission, which Form 8-K shall include a form of
this Agreement as an attachment thereto. After issuance of such press release,
the Company represents that the Holder will not be in possession of any material
non-public information respecting the Company or the Company’s subsidiaries.
Further, the Company covenants and agrees that neither it, nor any other person
acting on its behalf will provide the Holder or its agents or counsel with any
information that constitutes, or the Company reasonably believes constitutes,
material non-public information, unless prior thereto the Holder shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential.  Effective upon the filing of the press release,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate. To the extent that the Company,
any of its subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
the Holder or any of its affiliates without its consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its subsidiaries or any of their respective officers,
directors, affiliates, employees or agents with respect to, or a duty to the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents not to trade on the basis of, such material,
non-public information.  The Company understands and confirms that the Holder
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.



 
d.
Each party shall use its reasonable best efforts to do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.



 
e.
The parties to this Agreement acknowledge that the Registration Statement on
Form S-3 as referenced in Section 4(a) of the Securities Purchase Agreement is
no longer effective as the Company does not meet the required market
capitalization and the Company is currently working in good faith to prepare,
file and have deemed effective an amendment to such Registration Statement on
Form S-1 (“Registration Statement”). As a result, the parties agree that: (1)
the term of the Series B Warrant will be extended until 11:59 p.m. (New York
time) on the earlier of: (A) September 4, 2015 or (B) the thirtieth (30th) day
following the effectiveness of the Registration Statement, but in no event
sooner than August 20, 2015, and (2) the cashless exercise provision found in
Section (1)(d) of each of the Original Series B and Series C Warrant shall not
be exercisable until 11:59 p.m. (New York time) on August 17, 2015 assuming the
absence of an effective Registration Statement.



 
f.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instruments and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.



 
 

--------------------------------------------------------------------------------

 






 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the date first written above by its respective officers thereunto duly
authorized.


 


TAPIMMUNE INC.


 


By:___________________     
Name: Glynn Wilson
Title: Chief Executive Officer
 


Acknowledged and Accepted as of the date first written above:




 
[HOLDER]
By: [--------------------]
 


 


 
By:_______________                                        
Name:
Title:

 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------